                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         NICK KING, et al.,                                 Case No.18-cv-06868-NC
                                  11
                                                       Plaintiffs,                          ORDER GRANTING IN PART
Northern District of California




                                  12                                                        AND DENYING IN PART
 United States District Court




                                                  v.                                        DEFENDANTS’ MOTION TO
                                  13                                                        DISMISS
                                         BUMBLE TRADING, INC., et al.,
                                  14                                                        Re: Dkt. No. 44
                                                       Defendants.
                                  15
                                  16
                                  17        Before the Court is defendants Bumble Trading, Inc. and Bumble Holding Ltd.’s
                                  18   motion to dismiss plaintiffs Nick King Jr., Deena Fischer, and Elena Weinberger’s claims
                                  19   under California’s Dating Service Law and related consumer protection statutes. The
                                  20   central question presented is whether the choice of law provision in Bumble’s terms of
                                  21   service applies to Plaintiffs’ claims. See Dkt. No. 44. Because Plaintiffs allege violations
                                  22   of the Dating Service Law and the Automatic Renewal Law, the Court must consider
                                  23   whether those statutes represent fundamental public policies of California. The Court
                                  24   concludes that the Dating Service Law does not, but the Automatic Renewal Law does.
                                  25   Accordingly, the Court DISMISSES without leave to amend Plaintiffs’ claims relying
                                  26   upon the Dating Service Law. Plaintiffs’ claims relating to the Automatic Renewal Law
                                  27   survive.
                                  28
                                  1    I.   Background
                                  2                 Allegations in the Complaint
                                  3           Plaintiffs bring a putative class action arising out of Bumble’s alleged business
                                  4    practices. See Dkt. No. 43 (“SAC”). Bumble owns and operates mobile software
                                  5    applications that offer dating services (the “Bumble App”). Id. ¶ 1. Bumble also offers a
                                  6    premium, paid service through the Bumble App called “Bumble Boost.” Id. ¶ 23. Bumble
                                  7    Boost offers weekly and monthly subscriptions allowing users to “view which other users
                                  8    have indicated interest, to extend expiring connections, and to revive expired ones.” See
                                  9    Dkt. No. 44 at 10.
                                  10          Plaintiffs downloaded and installed the Bumble App and purchased Bumble Boost.
                                  11   SAC ¶¶ 56, 75, 85. Fischer and Weinberger requested refunds following their purchases—
                                       Fischer because of technical issues with her account and Weinberger because she no
Northern District of California




                                  12
 United States District Court




                                  13   longer wanted the Bumble App—but both were denied. Id. ¶¶ 78–79, 87–88. King was
                                  14   similarly denied a refund after he informed Bumble that he had not authorized five auto-
                                  15   renewing weekly payments for Bumble Boost. Id. ¶¶ 64–65.
                                  16          Plaintiffs allege that Bumble does not notify consumers of their right to cancel their
                                  17   dating service contracts and instead maintains that all purchases are non-refundable. Id.
                                  18   ¶¶ 31, 33.
                                  19          King further alleges that Bumble failed to disclose the automatic renewal terms of
                                  20   his Bumble Boost subscription, gain his affirmative consent to automatic renewal, and
                                  21   provide a statutorily-required acknowledgement. SAC ¶¶ 62, 110–13. He claims that
                                  22   Bumble’s acknowledgement email failed to provide him with the automatic renewal or
                                  23   continuous service offer terms and cancellation policy, nor did it provide information
                                  24   regarding how to cancel. Id. ¶ 62; see also id. Ex. B. King states that after the one-week
                                  25   subscription expired, he no longer used, nor did he want, Bumble Boost, but Bumble
                                  26   automatically renewed the subscription and continued to charge his debit card $8.99 for
                                  27   five weeks. Id. ¶ 63. King maintains that Bumble denied his refund request for these
                                  28   allegedly unauthorized charges. Id. ¶ 65.
                                                                                     2
                                  1           Before using the Bumble App, Plaintiffs must agree to Bumble’s Terms of Service
                                  2    (“Terms”). See id. ¶ 3. Those Terms include a choice of law provision selecting New
                                  3    York law:
                                  4           Your access to the App, Our Content, and any Member Content, as well as
                                  5           these Terms are governed and interpreted by the laws of the State of New
                                  6           York, other than such laws, rules, regulations and case law that would result
                                  7           in the application of the laws of a jurisdiction other than the State of New
                                  8           York.
                                  9    Dkt. No. 43-1 § 12 (“Terms”).
                                  10          The Terms also require Plaintiffs to agree to certain limits on express or implied
                                  11   warranties:
                                              SHOULD APPLICABLE LAW NOT PERMIT THE FOREGOING EXCLUSION
Northern District of California




                                  12
 United States District Court




                                  13          OF EXPRESS OR IMPLIED WARRANTIES, THEN WE GRANT THE
                                  14          MINIMUM EXPRESS OR IMPLIED WARRANTY REQUIRED BY
                                  15          APPLICABLE LAW.
                                  16   Id. § 7. Bumble also requires its users to “comply with all applicable laws, including
                                  17   without limitation, privacy laws, intellectual property laws, anti-spam laws, equal
                                  18   opportunity laws and regulatory requirements[.]” Id. § 3.
                                  19               Procedural Background
                                  20          On November 13, 2018, Plaintiffs filed their complaint, alleging claims under: (1)
                                  21   California’s Dating Service Law, Cal. Civ. Code §§ 1694 et seq.; (2) Consumer Legal
                                  22   Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750 et seq., for violation of the Automatic
                                  23   Renewal Law (“Renewal Law”), Cal. Bus. & Prof. Code § 17602; (3) CLRA for violation
                                  24   of the Dating Service Law; (4) Unfair Competition Act (“UCL”), Cal. Bus. & Prof. Code
                                  25   §§ 17200 et seq.; (5) declaratory judgment; and (6) money had and received. See Dkt. No.
                                  26   1 ¶¶ 105–51.
                                  27          Plaintiffs later filed a second amended complaint alleging the same claims. See
                                  28   Dkt. No. 43. Bumble now moves to dismiss. See Dkt. No. 44. The motion is fully briefed
                                                                                     3
                                  1    and the Court held a hearing on June 5, 2019. See Dkt. Nos. 46, 49, 51. All parties have
                                  2    consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 11, 21.
                                  3    II.   Legal Standard
                                  4           A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  5    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  6    motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  7    light most favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                  8    38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
                                  9    merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  10   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  11   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                       true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
Northern District of California




                                  12
 United States District Court




                                  13   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                  14   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                  15   v. Iqbal, 556 U.S. 662, 678 (2009).
                                  16   III. Discussion
                                  17          Bumble seeks to enforce the choice of law provision in its Terms and moves to
                                  18   dismiss Plaintiffs’ California law claims. Plaintiffs argue that the choice of law provision
                                  19   is unenforceable. First, they argue, the choice of law provision is ambiguous. Second,
                                  20   Plaintiffs contend that their claims fall outside the scope of the choice of law provision.
                                  21   Finally, Plaintiffs argue that the choice of law provision is unenforceable under
                                  22   California’s choice-of-law framework. The Court addresses each argument in turn before
                                  23   deciding whether Plaintiffs have stated a claim.
                                  24              Choice of Law
                                  25          Federal courts sitting in diversity apply the laws of the forum state when analyzing
                                  26   choice of law provisions. First Intercontinental Bank v. Ahn, 798 F.3d 1149, 1153 (9th
                                  27   Cir. 2015). Plaintiffs brought suit in the Northern District of California, so California law
                                  28   regarding choice of law provisions applies.
                                                                                      4
                                  1           California has a strong public policy favoring enforcement of choice of law
                                  2    provisions. Nedlloyd Lines B.V. v. Super. Ct., 3 Cal. 4th 459, 465 (1992). California
                                  3    courts analyze choice of law provisions using the framework set out in Restatement
                                  4    (Second) of Conflict of Laws § 187. Nedlloyd, 3 Cal. 4th at 464.
                                  5           [T]he proper approach . . . is for the court first to determine either: (1)
                                  6           whether the chosen state has a substantial relationship to the parties or their
                                  7           transaction, or (2) whether there is any other reasonable basis for the parties’
                                  8           choice of law. If neither of these tests is met, that is the end of the inquiry,
                                  9           and the court need not enforce the parties’ choice of law. If, however, either
                                  10          test is met, the court must next determine whether the chosen state’s law is
                                  11          contrary to a fundamental policy of California. If there is no such conflict,
                                              the court shall enforce the parties’ choice of law. If, however, there is a
Northern District of California




                                  12
 United States District Court




                                  13          fundamental conflict with California law, the court must then determine
                                  14          whether California has a “materially greater interest than the chosen state in
                                  15          the determination of the particular issue . . . .” If California has a materially
                                  16          greater interest than the chosen state, the choice of law shall not be enforced,
                                  17          for the obvious reason that in such circumstance we will decline to enforce a
                                  18          law contrary to this state’s fundamental policy.
                                  19   Id. (internal citations omitted).
                                  20          Before proceeding to the Nedlloyd test, however, the Court must first determine
                                  21   whether the Terms even apply to Plaintiffs’ claims. To that end, Plaintiffs contend that the
                                  22   Terms are ambiguous and their claims fall outside the ambit of the choice of law provision.
                                  23              1.   Ambiguity
                                  24          As noted above, Plaintiffs first argue that the Court should not enforce the choice of
                                  25   law provision because it is ambiguous and arguably incorporates California law. See Dkt.
                                  26   No 46 at 16. According to Plaintiffs, the Terms’ repeated references to “applicable law”
                                  27   throughout the contract suggests that the choice of law provision is unclear as to which
                                  28   states’ laws actually govern the Terms. The Court disagrees.
                                                                                      5
                                  1           Plaintiffs rely solely on Sutter Home Winery, Inc. v. Vintage Selections, Ltd., 971
                                  2    F.2d 401 (9th Cir. 1992). In Sutter Homes, the contract at issue repeatedly invoked
                                  3    “applicable law” throughout. See 971 F.2d at 406. However, unlike the Terms here, the
                                  4    use of the phrase “applicable law” in Sutter specifically referenced local and state laws and
                                  5    regulations. See id. (“Distributor shall conduct its efforts at all times in strict compliance
                                  6    with all applicable local, state and federal laws and regulations . . . ”) (emphasis added).
                                  7    The Sutter contract required its parties to choose foreign law, “[e]xcept as otherwise
                                  8    required by applicable law.” Id. at 406. Throughout the contract, however, the Sutter
                                  9    contract explicitly incorporated local law. Id. For example, the Sutter contract required
                                  10   the Arizona wine distributor to “conduct its efforts at all times in strict compliance with all
                                  11   applicable local, state and federal laws and regulations.” Id. at 404, 406. Thus, the Sutter
                                       contract’s choice of law provision was at best ambiguous because the contract was
Northern District of California




                                  12
 United States District Court




                                  13   internally inconsistent—the parties could not both choose for the exclusive application of
                                  14   foreign law to their conduct yet also require compliance with local, applicable law. See id.
                                  15          Unlike Sutter, none of the three references to “applicable law” in Bumble’s Terms
                                  16   allude to local or state laws or regulations. See Terms §§ 3, 7. The Term’s use of
                                  17   “applicable law” do not specify what jurisdiction’s laws apply. See id. Rather, the Terms
                                  18   explicitly direct the parties to apply New York law. See id. § 12. Thus, New York law is
                                  19   the “applicable law.” In short, this case is distinguishable from Sutter and Bumble’s
                                  20   Terms unambiguously require the parties to choose New York law.
                                  21              2.   Scope
                                  22          Next, the Court must determine whether Plaintiffs’ claims fall within the scope of
                                  23   the choice of law provision. When determining a choice of law provision’s scope,
                                  24   California applies the law of the state facially designated by the provision. Narayan v.
                                  25   EGL, Inc., 616 F.3d 895, 898 (9th Cir. 2010); see also Wash. Mut. Bank, 24 Cal. 4th at 916
                                  26   n.3 (noting that scope “is a matter that ordinarily should be determined under the law
                                  27   designated therein . . . ”) (citing Nedlloyd, 3 Cal. 4th 469 n.7). Therefore, the Court
                                  28   examines the scope of Bumble’s provision under New York law. See Terms § 12.
                                                                                      6
                                  1           “New York differs from California in its approach to determining the scope of a
                                  2    choice-of-law clause.” JMP Sec. LLP v. Altair Nanotechnologies Inc., 880 F. Supp. 2d
                                  3    1029, 1036 (N.D. Cal. 2012). New York construes the scope of choice of law provisions
                                  4    narrowly. See Fin. One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 334 (2d Cir.
                                  5    2005). Where California law implies broad coverage of claims related to a contract, New
                                  6    York law requires express terms capacious enough to encompass the alleged claims.
                                  7    Compare Nedlloyd, 3 Cal. 4th at 470 (holding choice of law provisions “encompass all
                                  8    causes of action arising from or related to that agreement”) with In re Sling Media
                                  9    Slingbox Advert. Litig., 202 F. Supp. 3d 352, 358 (S.D.N.Y. 2016) (stating that “the
                                  10   express language of the provision must be sufficiently broad as to encompass the entire
                                  11   relationship between the contracting parties”) (citing Krock v. Lipsay, 97 F.3d 640, 645 (2d
                                       Cir. 1996)) (quotations omitted).
Northern District of California




                                  12
 United States District Court




                                  13          In particular, New York courts generally find that provisions broadly stating that a
                                  14   contract is “governed by” or “in accordance with” New York law is insufficient to capture
                                  15   extra-contractual claims. See, e.g. McBeth v. Porges, 171 F. Supp. 3d 216, 224 (S.D.N.Y.
                                  16   2016); Flatiron Acquisition Vehicle, LLC v. CSE Mortg. LLC, No. 17-cv-8987-GHW,
                                  17   2019 WL 1244294, at *16 (S.D.N.Y. Mar. 18, 2019). Specific wording is not, however,
                                  18   dispositive. See, e.g., Capital Z Fin. Servs. Fund II, L.P. v. Health Net, Inc., 43 A.D.3d
                                  19   100, 109 (2007) (finding “shall govern all issues concerning the validity of this
                                  20   Agreement, the construction of its terms and the interpretation and enforcement of the
                                  21   rights and duties of the parties” to “fall squarely within the broad terminology used in the
                                  22   choice of law provisions”) (emphasis added); Trainum v. Rockwell Collins, Inc., No. 16-
                                  23   cv-7005-JSR, 2017 WL 2377988, at *18 (S.D.N.Y. May 31, 2017) (finding “for the
                                  24   purposes of any Action arising out of or relating to the Transaction [and] this Agreement”
                                  25   insufficient) (emphasis added). Ultimately, whether a provision encompasses a plaintiff’s
                                  26   claims depends on whether they fall within the provision’s express wording. See
                                  27   Chigirinskiy v. Panchenkova, No. 14-cv-4410-JPO, 2015 WL 1454646, at *6 (S.D.N.Y.
                                  28   Mar. 31, 2015) (finding that Russian law applied given express language that deeds “may
                                                                                     7
                                  1    be terminated in accordance with the applicable laws of the Russian Federation”).
                                  2           Here, Bumble’s choice of law provision encompasses Plaintiffs’ claims. As
                                  3    recounted above, the choice of law provision states: “Your access to the App, Our Content,
                                  4    and any Member Content, as well as these Terms are governed and interpreted by the laws
                                  5    of the State of New York . . . .” Terms § 12. Though the Terms use a variant of the
                                  6    unfavored “governed by” phrasing, the Terms expressly include claims related to “access
                                  7    [and] Content . . . .” Id.
                                  8           Thus, Plaintiffs’ reliance on JMP and Sarandi v. Breu, No. 08-cv-02118-SBA, 2009
                                  9    WL 2871049 (N.D. Cal. Sept. 2, 2009) is not persuasive. Both cases involved terms with
                                  10   only the generic “governed by and construed in accordance with” phrasing with no other
                                  11   qualifiers. See JMP, 880 F. Supp. 2d at 1033–36; Sarandi, 2009 WL 2871049 at *4–5.
                                       Conversely, Bumble’s specifically target its users’ “access to the App . . . Content, and any
Northern District of California




                                  12
 United States District Court




                                  13   Member Content . . . .” Terms § 12. Thus, Bumble’s added language distinguishes its
                                  14   terms from the narrower choice of law provisions cited by Plaintiffs. See, e.g., Flatiron,
                                  15   2019 WL 1244294, at *6 (“shall in all respects be interpreted, enforced and governed
                                  16   under the laws of”); McBeth, 171 F. Supp. 3d at 223 (“shall govern the validity of this
                                  17   Agreement, the construction of its terms and interpretation of the rights and duties of the
                                  18   Members”); E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273, 290
                                  19   (S.D.N.Y. 2006) (“This Agreement shall be governed by, and construed in accordance
                                  20   with, the laws of the State of New York”).
                                  21          Rather, Bumble’s terms are more analogous to choice of law provisions covering
                                  22   “all issues.” See, e.g., Capital Z, 43 A.D.3d at 103 (2007) (“shall govern all issues
                                  23   concerning the validity of this Agreement, the construction of its terms and the
                                  24   interpretation and enforcement of the rights and duties of the parties”). In Capital Z, for
                                  25   example, the Court found that “the challenged claims here fall squarely within the broad
                                  26   terminology used in the choice of law provisions.” See id. at 109. Here, Plaintiffs’ claims
                                  27   directly challenge Bumble’s Terms and their “access to the App [and] Content . . . .”
                                  28   Terms § 12. Their Dating Service Law claim, for example, seeks to void the Terms
                                                                                     8
                                  1    because it does not contain statutorily required language. And Plaintiffs’ UCL and CLRA
                                  2    claims rely in part on alleged violations of the Renewal Law, which requires subscription
                                  3    services to contain certain termination and notice provisions. In other words, the crux of
                                  4    Plaintiffs’ claims are purported deficiencies in Bumble’s Terms.
                                  5           Thus, the additional language included in Bumble’s Terms distinguish them from
                                  6    the narrower provisions cited by Plaintiffs. As such, the Court finds that the choice of law
                                  7    provision encompasses Plaintiffs’ claims.
                                  8
                                                 3.    Nedlloyd Framework
                                  9
                                              The Court now proceeds to apply California’s choice of law framework. As
                                  10
                                       explained above, California courts apply a three-part test set out in Restatement (Second)
                                  11
                                       of Conflict of Laws § 187. Nedlloyd, 3 Cal. 4th at 464–67.
Northern District of California




                                  12
 United States District Court




                                                      a. Substantial Relationship or Reasonable Basis
                                  13
                                              Under the first step of the Nedlloyd analysis, Bumble must demonstrate either a
                                  14
                                       “substantial relationship” to New York or a “reasonable basis” for choosing New York
                                  15
                                       law. See Nedlloyd, 3 Cal. 4th at 466 (citing Rest., § 187(2)). The “reasonable basis” test is
                                  16
                                       a “lower standard” than “substantial relationship.” See BASF Corp. v. Cesare’s Collision
                                  17
                                       Repair & Towing, Inc., 364 F. Supp. 3d 1115, 1120 (E.D. Cal. 2019) (quoting J.P. Morgan
                                  18
                                       Chase Bank, N.A. v. Shea Mortg., Inc., No. 13-cv-9128 PSG, 2014 WL 12696354, at *3
                                  19
                                       (C.D. Cal. Nov. 14, 2014)). Even under the “reasonable basis” standard, however, the
                                  20
                                       choice of a specific forum’s law cannot simply be arbitrary. See Missaghi v. Coca-Cola
                                  21
                                       Co., No. CV 12-07472 SJO, 2013 WL 12114765, at *3 (C.D. Cal. Jan. 2, 2013) (finding no
                                  22
                                       reasonable basis when “[n]either the [agreement] nor the parties’ briefs indicate why
                                  23
                                       Michigan was chosen”). Thus, a party purporting the creation of a national standard must
                                  24
                                       specify a reason why it selected the specific state identified in its provision. See 1-800-Got
                                  25
                                       Junk? LLC v. Superior Court, 189 Cal. App. 4th 500, 505 (2010) (finding “designation of
                                  26
                                       Washington law . . . given that state’s proximity to Got Junk's headquarters in Vancouver,
                                  27
                                       Canada” reasonable); but see Cayanan v. Citi Holdings, Inc., 928 F. Supp. 2d 1182, 1195
                                  28
                                                                                     9
                                  1    (S.D. Cal. 2013) (concluding that pursuit of a national standard established a reasonable
                                  2    basis based solely on defendant’s “wide reach across the United States”).
                                  3           The Bumble App has 40 million or more users spread across multiple jurisdictions.
                                  4    See SAC ¶ 21; Dkt. No 44 at 9. Given the wide spread of Bumble App users, Bumble, like
                                  5    the defendants in 1-800-Got Junk and Cayanan, has an interest in identifying a single body
                                  6    of law to govern its users in different states. See 1-800-Got Junk, 189 Cal. App. 4th at
                                  7    505; Cayanan, 928 F. Supp. 2d at 1195. Bumble also has other “identifiable
                                  8    connection[s]” to New York such as its substantial number of New York users. See KST
                                  9    Data, Inc. v. DXC Tech., No. 17-cv-07927-SJO, 2018 WL 5734227, at *5 (C.D. Cal. Mar.
                                  10   26, 2018). These connections to New York satisfy the lenient “reasonable basis” standard.
                                  11   See 1-800-Got Junk, 189 Cal. App. 4th at 505.
Northern District of California




                                  12                 b. Fundamental Policy
 United States District Court




                                  13          Next, the Court now considers whether enforcing the choice of law clause would be
                                  14   contrary to a fundamental policy of California. And, if there is no conflict between
                                  15   California and New York law, the Court will enforce the choice of law clause. Plaintiffs’
                                  16   claims implicate the Dating Service Law and the Renewal Law. Thus, the Court must
                                  17   determine whether those laws represent fundamental policies of California and, if so,
                                  18   whether applying New York would conflict with those policies.
                                  19          “To determine the public policy of a state, ‘the Constitution, laws, and judicial
                                  20   decisions of that state, and as well the applicable principles of the common law, are to be
                                  21   considered.’” Ahn, 798 F.3d at 1156 (quoting Twin City Pipe Line Co. v. Harding Glass
                                  22   Co., 283 U.S. 353, 357 (1931)). No bright-line rules govern this analysis. See Century 21
                                  23   Real Estate LLC v. All Prof’l Realty, Inc., 889 F. Supp. 2d 1198, 1216 (E.D. Cal. 2012),
                                  24   aff’d, 600 F. App’x 502 (9th Cir. 2015) (citing Rest., § 187 cmt. g); see also Discover
                                  25   Bank v. Super. Ct., 134 Cal. App. 4th 886, 893 (2005) (“We are not aware of any bright-
                                  26   line rules for determining what is and what is not contrary to a fundamental policy of
                                  27   California”). It is clear, however, that the policy must be a “substantial” one. See Brack v.
                                  28   Omni Loan Co., 164 Cal. App. 4th 1312, 1323, (2008) (citing Rest., § 187 cmt. g).
                                                                                     10
                                                               i.   Dating Service Law
                                  1
                                                 Plaintiffs argue that the Dating Service Law represents a fundamental California
                                  2
                                       policy. See Dkt. No. 46 at 23. The Dating Service Law applies to “dating service
                                  3
                                       contract[s]” and “online dating service[s].” Cal. Civ. Code § 1694. The law requires all
                                  4
                                       such contracts and services to include certain terms and provide certain notices. See Cal.
                                  5
                                       Civ. Code §§ 1694.1–1694.4. For example, under § 1694.1, dating service contracts must
                                  6
                                       provide the buyer the right to cancel any such contract by “midnight of the third business
                                  7
                                       day” and to receive a refund. Cal. Civ. Code § 1694.1. Dating service contracts must also
                                  8
                                       provide notice to the buyer of their right to cancel. See Cal. Civ. Code § 1694.2. And the
                                  9
                                       Dating Service Law also provides treble damages for “actual damages . . . assessed” and
                                  10
                                       renders dating service contracts void if induced by fraud. Cal. Civ. Code §§ 1694.4(b), (c).
                                  11
                                                 As the party opposing enforcement of a choice of law provision, Plaintiffs “must
Northern District of California




                                  12
 United States District Court




                                       point to a statute or judicial decision that clearly states such a strong public policy.” Yei A.
                                  13
                                       Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1090 (9th Cir. 2018).1 Plaintiffs
                                  14
                                       do not do so. Instead, they rely heavily on the Dating Service Law’s anti-waiver provision.
                                  15
                                       But an anti-waiver provision alone does not automatically defeat a choice of law clause.
                                  16
                                       See id.
                                  17
                                                 Plaintiffs’ reliance on Savetsky v. Pre-Paid Legal Servs., Inc., No. 14-cv-03514-SC,
                                  18
                                       2015 WL 4593744, at *2 (N.D. Cal. July 30, 2015) is not persuasive. In Savetsky, the
                                  19
                                       court reflected on the anti-waiver provision of the CLRA to decide whether Oklahoma or
                                  20
                                       California law should apply to an arbitration clause. Id. at *7. The CLRA, however,
                                  21
                                       includes not only an anti-waiver provision, but also express language indicating that it
                                  22
                                       represented a fundamental policy of California. See Cal. Civ. Code § 1751 (“Any waiver
                                  23
                                       by a consumer of the provisions of this title is contrary to public policy and shall be
                                  24
                                       unenforceable and void”) (emphasis added); see also Cody v. SoulCycle Inc., No. 15-cv-
                                  25
                                  26
                                       1
                                  27    Though the anti-waiver discussion in Sun occurs in the context of a forum selection
                                       clause rather than a choice of law provision, courts apply similar standards for the
                                  28   “fundamental policy” prong in both contexts. See Richards v. Lloyd’s of London, 135 F.3d
                                       1289, 1293 n.1 (9th Cir. 1998).
                                                                                     11
                                  1    06457-GHK, 2016 WL 4771392, at *8 (C.D. Cal. Jan. 11, 2016) (analyzing Cal. Civ. Code
                                  2    § 1749.51, which states “[a]ny waiver of the provisions of this title is contrary to public
                                  3    policy and is void and unenforceable.”) (emphasis added).
                                  4           The Dating Service Law does not include such language. Though the Dating
                                  5    Service Law states that “[a]ny waiver . . . is void and unenforceable,” it lacks the critical
                                  6    language indicating a fundamental policy present in Savetsky or Cody. Compare Cal. Civ.
                                  7    Code § 1694.4 with §§ 1749.51, 1751. And Plaintiffs have not presented any legislative
                                  8    statement or case law identifying a strong public policy. See, e.g., Kissel v. Code 42
                                  9    Software, Inc., No. 15-cv-01936-JLS, 2016 WL 7647691, at *5 (C.D. Cal. Apr. 14, 2016)
                                  10   (identifying legislative history). Indeed, case law applying the Dating Service Law is quite
                                  11   sparse. Thus, despite the presence of an anti-waiver provision, the Court cannot conclude
                                       that the Dating Service Law embodies a fundamental policy of California. Cf. Sun, 901
Northern District of California




                                  12
 United States District Court




                                  13   F.3d at 1090 (requiring parties to “point to” clear case law or statute).
                                  14          Plaintiffs also argue that, at a minimum, the anti-waiver provision requires Bumble
                                  15   to show that enforcing the choice of law provision would not diminish any substantive
                                  16   right afforded by California law. See Dkt. No. 46 at 24. And, Plaintiffs argue, Bumble has
                                  17   not done so. But Plaintiffs skip a step. Before the Court reaches the fundamental conflict
                                  18   analysis, it must first find that the underlying statute represents a fundamental policy.
                                  19          America Online, Inc. v. Superior Court (“AOL”), 90 Cal. App. 4th 1 (2001) is
                                  20   instructive. There, the California Court of Appeals considered whether a forum selection
                                  21   clause could be enforced when that clause would preclude the plaintiffs’ claims under the
                                  22   CLRA. See AOL, 90 Cal. App. 4th at 5–7. The court concluded that the clause could not
                                  23   be enforced because the defendant had not shown that Virginia’s consumer protection
                                  24   statutes would protect the rights afforded by California law. Id. at 16–17. Before the court
                                  25   reached that conclusion, however, it first noted that “the CLRA is a legislative
                                  26   embodiment of a desire to protect California consumers and furthers a strong public policy
                                  27   of the state[,]” citing legislative history and the text of the CLRA. Id. at 14–15 (emphasis
                                  28   added). And, as explained above, the Dating Service Law simply does not contain
                                                                                      12
                                  1    language suggesting that it reflects a fundamental policy of California and Plaintiffs have
                                  2    not identified legislative history suggesting otherwise.
                                  3           As a result, Bumble’s choice of law provision applies, and Plaintiffs cannot state a
                                  4    claim under the Dating Service Law. Accordingly, the Court GRANTS Bumble’s motion
                                  5    to dismiss Plaintiffs’ Dating Service Law claim without leave to amend. The Court also
                                  6    GRANTS Bumble’s motion to dismiss the UCL and CLRA claims to the extent those
                                  7    claims rely on alleged violations of the Dating Service Law without leave to amend. See
                                  8    Cardonet, Inc. v. IBM Corp., No. 06-cv-06637-RMW, 2007 WL 518909, at *5 (N.D. Cal.
                                  9    2007) (“Whether a [UCL] claim implicates fundamental California policy depends on the
                                  10   predicate violation”).
                                  11                        ii.   Automatic Renewal Law
                                              The Automatic Renewal Law codifies the California Legislature’s intent “to end the
Northern District of California




                                  12
 United States District Court




                                  13   practice of ongoing charging of consumer credit or debit cards or third party payment
                                  14   accounts without the consumers’ explicit consent.” Cal. Bus. & Prof. Code § 17600.
                                  15   Under the Renewal Law, businesses are prohibited from “clear[ly] and conspicuous[ly]”
                                  16   notifying the customer that their subscription would be automatically renewed. Cal. Bus.
                                  17   & Prof. Code § 17602. Businesses are also prohibited from charging customers for
                                  18   automatic renewals without first obtaining the customer’s affirmative consent. Id.
                                  19   Customers may obtain “all civil remedies” in connection with a business’s violation of the
                                  20   Renewal Law unless the business attempted to comply with the law in “good faith.” Cal.
                                  21   Bus. & Prof. Code § 17604.
                                  22          As with the Dating Service Law, Bumble argues that the Renewal Law is not a
                                  23   fundamental policy of California and, therefore, does not apply to its Terms due to the
                                  24   choice of law provision. Bumble largely rests its argument on the fact that the Renewal
                                  25   Law does not confer a private right of action. See Dkt. No. 49 at 14 (citing Johnson v.
                                  26   Pluralsight, LLC, 728 Fed. Appx. 674, 677 (9th Cir. 2018)). Although Bumble is correct
                                  27   that the Renewal Law does not confer a private right of action (see Pluralsight, LLC, 728
                                  28   Fed. Appx. at 677), the Renewal Law nonetheless represents a fundamental public policy.
                                                                                     13
                                  1           Courts may factor in whether a statute confers a private right of action in its
                                  2    fundamental policy analysis. In re Facebook Biometric Info. Privacy Litig., 185 F. Supp.
                                  3    3d 1155, 1169 (N.D. Cal. 2016). But the presence of a private right of action alone is not
                                  4    dispositive. In Facebook, the court found that a choice of law provision selecting
                                  5    California law would run counter to a fundamental Illinois policy. Id. at 1169–70. The
                                  6    court reasoned that the private right of action conferred by the Illinois statute indicated that
                                  7    Illinois had a fundamental public policy in protecting the privacy of its citizens’ biometric
                                  8    information. Id. However, the court also considered a variety of other evidence of the
                                  9    statute’s importance. For example, the court also considered the legislature’s explicit
                                  10   findings regarding biometric data and their stated need to protect the privacy of such data.
                                  11   Id. And the allusion to a private right of action concluded a list of other safeguards
                                       imposed by the statute, including the requirement of certain written policies and a ban on
Northern District of California




                                  12
 United States District Court




                                  13   the sale or trade of biometric data for profit. Id. The court relied on these factors in
                                  14   combination, not in isolation, to find that the Illinois statute was fundamental. Id.
                                  15          Kissel v. Code 42 Software, Inc., No. 15-cv-01936-JLS, 2016 WL 7647691, at *5
                                  16   (C.D. Cal. Apr. 14, 2016) is persuasive here. Kissel noted that the Renewal Law was
                                  17   enacted specifically to “protect a person against the oppressive use of superior bargaining
                                  18   power.” See Kissel, 2016 WL 7647691, at *4 (citing Rest. § 187 cmt. g). The Renewal
                                  19   Law’s statutory language and legislative history is in accord. For example, the Renewal
                                  20   Law specifically codifies the California legislature’s intent “to end the practice of ongoing
                                  21   charging of consumer[s] . . . without the consumers’ explicit consent . . . .” See Cal. Bus.
                                  22   & Prof. Code § 17600; see also S.B. 340, 2009–2010 Reg. Sess. (Cal. 2009). And
                                  23   California courts generally consider the “[p]rotection of unwary consumers from being
                                  24   duped by unscrupulous sellers . . . an exigency of the utmost priority in contemporary
                                  25   society.” Brazil v. Dell Inc., 585 F. Supp. 2d 1158, 1166 (N.D. Cal. 2008) (quoting
                                  26   Vasquez v. Superior Court, 4 Cal. 3d 800, 808 (1971)).
                                  27          New York law also conflicts with the Renewal Law. For example, New York’s
                                  28   version of the Renewal Law does not apply to contracts with durations of less than one
                                                                                      14
                                  1    month. See N.Y. Gen. Oblig. Law § 5-903(3). Thus, New York law would not cover
                                  2    King’s weekly Bumble Boost subscription. See SAC ¶¶ 23, 56. More significantly, New
                                  3    York law differs substantially in the type of contracts it governs. New York’s version of
                                  4    the Renewal Law limits itself to contracts “for service, maintenance or repair to or for any
                                  5    real or personal property” while California’s Renewal Law governs any contract that
                                  6    includes “recurring charges that will be charged to the consumer’s credit or debit card or
                                  7    payment account with a third party as part of the automatic renewal plan or arrangement.”
                                  8    Compare N.Y. Gen. Oblig. Law § 5-903(2) with Cal. Bus. & Prof. Code § 17601(a)(3).
                                  9    Indeed, Bumble concedes that New York’s law “differs in scope from California.” See
                                  10   Dkt. No. 49 at 14. The Court finds these distinctions substantial and concludes New York
                                  11   law conflicts with the Renewal Law.
                                              Because the Renewal Law represents a fundamental California policy and conflicts
Northern District of California




                                  12
 United States District Court




                                  13   with New York law, the Court must now consider whether California or New York has a
                                  14   materially greater interest in this lawsuit.
                                  15                 c. Materially Greater Interest
                                  16          To determine whether California or New York has a materially greater interest, the
                                  17   Court must examine: “(1) the place of contracting; (2) the place of negotiation of the
                                  18   contract; (3) the place of performance; (4) the location of the subject matter of the contract;
                                  19   and, (5) the domicile, residence, nationality, place of incorporation, and place of business
                                  20   of the parties.” See Ruiz v. Affinity Logistics Corp., 667 F.3d 1318, 1324 (9th Cir. 2012)
                                  21   (citing 1–800–Got Junk, 189 Cal.App.4th at 513 n.10).
                                  22          Here, Plaintiffs are California residents, who purchased and used the Bumble App
                                  23   in California. Bumble Trading, Inc. is incorporated in Delaware and has its principle place
                                  24   of business in Texas. Likewise, Bumble Holding, Ltd. is incorporated and has its principle
                                  25   place of business in the United Kingdom. There is no indication that any party has any
                                  26   connection to New York. Put simply, California’s interest in protecting its residents from
                                  27   a product purchased and used in state far outweighs New York’s interest. For these
                                  28   reasons, the Court finds that California has a materially greater interest than New York.
                                                                                      15
                                  1           Thus, Bumble’s choice of law provision cannot be enforced to the extent it would
                                  2    conflict with California’s Renewal Law. Accordingly, Bumble’s Terms must comply with
                                  3    California’s Renewal Law and Plaintiffs may state claims derivative of the Renewal Law.
                                  4               Whether Plaintiffs Stated a Claim Under the UCL and CLRA
                                  5           Because the choice of law provision is unenforceable to the extent Plaintiffs’ claims
                                  6    allege violations of the Renewal Law, Plaintiffs’ second and fourth claims under the UCL
                                  7    and CLRA claims survive if they have stated a plausible violation of the Renewal Law.
                                  8    See SAC ¶¶ 108–13, 125–41.
                                  9           The UCL prohibits any “unlawful, unfair, or fraudulent business practice.” Cal.
                                  10   Bus. & Prof. Code § 17200. “[The UCL] thereby ‘borrows’ violations from other laws by
                                  11   making them independently actionable as unfair competitive practices.” AT&T Mobility
                                       LLC v. AU Optronics Corp., 707 F.3d 1106, 1107 n.1 (9th Cir. 2013) (internal citation and
Northern District of California




                                  12
 United States District Court




                                  13   quotation marks omitted). Thus, plaintiffs may bring a claim under the UCL for violations
                                  14   of other law unless “that other [law] . . . actually bar[s] it . . . and not merely fail to allow
                                  15   it.” Cel-Tech. Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180
                                  16   (1999); see also Marilao v. McDonald’s Corp., No. 09-cv-01014-H, 2009 WL 3007368, at
                                  17   *2 (S.D. Cal. Sept. 21, 2009) (“[A] private plaintiff may bring a UCL action even when the
                                  18   conduct alleged to constitute unfair competition violates a statute for the direct
                                  19   enforcement of which there is no private right of action.”) (internal quotation marks
                                  20   omitted). Similarly, “[t]he CLRA makes it unlawful to use ‘unfair methods of competition
                                  21   and unfair or deceptive acts or practices’ in the sale of goods or services to a consumer.”
                                  22   Lozano, 504 F.3d at 730 (citing Cal. Civ. Code § 1770).
                                  23          Here, the only plaintiff alleging violations of the Renewal Law is Nick King, Jr.
                                  24   See SAC ¶¶ 56–71. King alleged that Bumble failed to describe his subscription’s auto-
                                  25   renewal or cancellation policy when he purchased the Bumble Boost through the mobile
                                  26   app. Id. ¶¶ 12, 65. Specifically, King alleged that “[t]he screens and buttons presented to
                                  27   [him] before his purchase did not state that the Boost subscription would continue until he
                                  28   cancelled” nor did they describe the cancellation policy that applied to his purchase. Id.
                                                                                        16
                                  1    ¶ 59. He also alleged that Bumble failed to obtain his affirmative consent to the terms. Id.
                                  2    ¶ 60. Finally, King alleged that Bumble’s confirmation email to him did not contain the
                                  3    automatic renewal terms, cancellation policy, or other information on cancellation required
                                  4    under the Renewal Law. Id. ¶¶ 61–62. These allegations sufficiently state a violation of
                                  5    the Renewal Law and, consequently, a claim under the UCL and CLRA.
                                  6           Accordingly, the Court DENIES Bumble’s motion to dismiss Plaintiffs’ UCL and
                                  7    CLRA claims to the extent they rely on alleged violations of California’s Renewal Law.
                                  8              4.    Money Had and Received
                                  9           Plaintiffs also bring a common count for money had and received. “A common
                                  10   count is not a specific cause of action, however; rather, it is a simplified form of pleading
                                  11   normally used to aver the existence of various forms of monetary indebtedness . . . .”
                                       McBride v. Boughton, 123 Cal. App. 4th 379, 394 (2004). Thus, a common count for
Northern District of California




                                  12
 United States District Court




                                  13   money had and received rises and falls with the underlying equitable claims. See id. at
                                  14   394–95; see also Clerkin v. MyLife.com, Inc., No. 11-cv-00527-CW, 2011 WL 3670496, at
                                  15   *8 (N.D. Cal. Aug. 16, 2011).
                                  16          Here, Plaintiffs’ claims under the UCL and CLRA survive to the extent they rely on
                                  17   alleged violations of the Renewal Law. Thus, Plaintiffs’ common count for money had
                                  18   and received also survives. See Clerkin, 2011 WL 3670496, at *8. Accordingly, the Court
                                  19   DENIES Bumble’s motion to dismiss Plaintiffs’ common count for money had and
                                  20   received to the extent it relies on alleged violations of the Renewal Law.
                                  21   IV. Conclusion
                                  22          The Court GRANTS Bumble’s motion to dismiss Plaintiffs’ Dating Service Law
                                  23   claim without leave to amend. The Court also GRANTS the motion to dismiss Plaintiffs’
                                  24   UCL and CLRA claim without leave to amend to the extent they rely on alleged violations
                                  25   of the Dating Service Law, but DENIES the motion to dismiss the UCL and CLRA claims
                                  26   to the extent they rely on alleged violations of the Renewal Law. The Court also DENIES
                                  27   Bumble’s motion to dismiss the common count for money had and received. Bumble must
                                  28   file its answer within 14 days of this order. See Fed. R. Civ. P. 12(a)(4)(A).
                                                                                     17
                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: July 8, 2019       _____________________________________
                                                                       NATHANAEL M. COUSINS
                                  4                                    United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                   18
